Citation Nr: 0124366	
Decision Date: 10/09/01    Archive Date: 10/11/01

DOCKET NO.  98-01 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for diabetes 
mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to February 
1994.
 
This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1997 rating decision rendered by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for 
diabetes mellitus was granted and a 10 percent disability 
rating was assigned.

The issue on appeal was previously the subject of a December 
1999 Board decision.  In this decision, the Board awarded a 
20 percent disability evaluation for the veteran's diabetes 
mellitus.  However, that part of the Board decision that 
denied an increased evaluation in excess of 20 percent was 
vacated by means of a February 2001 Order of the United 
States Court of Appeals for Veterans Claims (Court), pursuant 
to a February 2001 Joint Motion for Remand of the BVA 
Decision and to Stay Further Proceedings.  Accordingly, the 
Court remanded the claim to the Board.
 
The Board notes that, in June 2001, the veteran's attorney 
has submitted a request for readjudication of all of the 
veteran's claims denied on the issue of well groundedness on 
or after July 19, 1999, pursuant to the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100-5107 (West Supp. 2001).  This matter is referred to 
the RO for further action, if appropriate.


REMAND

As noted by the Court, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991). Additionally, VA has recently promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  These 
changes in the law redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

After a review of the evidence, the Board is of the opinion 
that a new VA examination is in order.  The duty to assist 
requires VA to make "reasonable efforts to obtain relevant 
records (including private records)" and that to provide a 
medical examination when such examination is necessary to 
make a decision on the claim.  Id. at § 3(a) (to be codified 
as amended at 38 U.S.C. § 5103A).  While the veteran has been 
afforded VA examination in conjunction with his claim, his 
most recent compensation and pension examination is dated in 
April 1998.  While this examination indicated that the 
veteran was not on any medication for his diabetes, the more 
recent VA outpatient medical evidence dated in September 1999 
shows that he was using oral hypoglycemic agents.  The "duty 
to assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  The Board is of the 
opinion that a new examination would be probative in 
ascertaining the present level of severity associated with 
the veteran's diabetes mellitus. 

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  
Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who have treated the 
veteran for his diabetes mellitus since 
September 1999.  After securing the 
necessary release(s), the RO should 
obtain these records.

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.  If any identified 
evidence is not available, the RO should 
notify the appellant as mandated by the 
Veterans Claims Assistance Act of 2000.  

2.  After completion of the above, the 
veteran should be afforded a VA 
examination with an appropriate 
physician(s) to ascertain the present 
level of severity of his diabetes 
mellitus.  The RO is to advise the 
veteran that failure to comply with the 
actions requested herein, without good 
cause, may result in adverse action with 
regard to his claim, to include the 
denial thereof.  All communications with 
the veteran must be documented.

The claims folder and a copy of this 
remand should be made available to the 
examiner for review before the 
examination.  The examiner(s) should be 
asked to indicate on the face of the 
examination report that the claims folder 
has been reviewed prior to examination.  
All necessary tests should be conducted, 
and clinical findings should be recorded 
in detail.  The examiner should review 
the results of any testing prior to 
completion of the report.  A complete 
rationale for all conclusions reached 
should be recorded.  If these matters 
cannot be medically determined without 
resort to mere speculation or conjecture, 
this should be commented upon in the 
report.  

The examiner(s) should identify the 
nature and severity of manifestations 
associated with diabetes mellitus, 
stating whether such requires the use of 
insulin, a restricted diet, and/or oral 
hypoglycemic agents for control, and 
identifying whether there are episodes of 
ketoacidosis or hypoglycemic reactions, 
or any health complications from diabetes 
mellitus.  The examiner(s) should comment 
on the restrictions, if any, on daily 
activities and/or the veteran's 
employability due to diabetes mellitus

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  In addition, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claim.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

